                                          Case 5:19-cv-06900-VKD Document 54 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     ANDRE-BOUDIN BAKERIES, INC.,                         Case No. 19-cv-06900-VKD
                                                         Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                   9

                                  10     INKED ORGANICS LLC,                                  Re: Dkt. No. 53
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court having been informed that the parties have settled this matter, all previously

                                  14   scheduled deadlines and appearances are vacated.

                                  15           On or before November 6, 2020, the parties shall file a stipulated dismissal pursuant to

                                  16   Fed. R. Civ. P. 41(a)(1)(ii). If a dismissal is not filed by the specified date, then the parties shall

                                  17   appear in Courtroom 2, 5th Floor, 280 South First Street, San Jose, California 95113 on

                                  18   November 17, 2020 at 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  19   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  20   Order to Show Cause no later than November 10, 2020 advising as to (1) the status of the

                                  21   activities of the parties in finalizing settlement; and (2) how much additional time, if any, is

                                  22   requested to finalize the settlement and file the dismissal. If a dismissal is filed as ordered, the

                                  23   Order to Show Cause hearing will be automatically vacated and the parties need not file a

                                  24   statement in response to this Order.

                                  25           IT IS SO ORDERED.

                                  26   Dated: October 2, 2020

                                  27
                                                                                                       VIRGINIA K. DEMARCHI
                                  28                                                                   United States Magistrate Judge
